Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00238-CV

            IN THE INTEREST OF R.L.G., B.J.G., C.J.G., and K.R.G., Children

                From the 198th Judicial District Court, Bandera County, Texas
                                 Trial Court No. FL-12-341
                        Honorable Robert R. Barton, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED October 1, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice